This is an appeal by claimant from a judgment of the Court of Claims dismissing his claim. Claimant was admitted as a patient to Middletown State Homeopathic Hospital on September 23, 1931. He was assigned to do odd jobs around the grounds of the hospital. On November 2, 1931, he was engaged, with other patients, sorting and tying laths into bundles. The work was under the supervision of an attendant named Wade. The laths were tied in bundles of a hundred or more sticks. On the day in question claimant informed Wade that he had used all the wire and cord supplied to him and that he required more. The court below found that while Wade was procuring more material for claimant the latter attempted to use an old and rusty wire window shade spring or coil. Claimant attempted to stretch it and the wire snapped into pieces. One part struck claimant in the right eye and caused complete loss of vision thereof. The court below also found that claimant failed to establish that his injuries were due to the negligence of the State, its officers, agents, servants or employees. The evidence sustains this finding. Judgment unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.